DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	2.	The Applicants submitted claim amendments on 12/2/2020 in response to the office action mailed on 9/16/2020.  The status of the claims is as follows.

Declaration Under Rule 132
	3.	The Applicants submitted a declaration by Yun Chang, a named inventor, submitted a declaration dated May 9th 2019.  Applicants asserts that the Kalfoglou prior art does not teach the claimed sparingly soluble sulfonate-metal salt particle claimed in the Application.  The rejection is withdrawn in view of the declaration.

Allowable Subject Matter
4.	Claims 1-8 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:  The Applicants declaration by Yun Chang that the prior art of Kalfoglou reference does not teach the claimed sparingly soluble sulfonate-metal salt particle was found persuasive and the rejection was withdrawn and the claims were non-obvious in view of the prior art.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.

8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766